

117 HR 4708 IH: Accredited Investor Definition Review Act
U.S. House of Representatives
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4708IN THE HOUSE OF REPRESENTATIVESJuly 27, 2021Mr. Huizenga introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Securities Act of 1933 and the Dodd-Frank Wall Street Reform and Consumer Protection Act with respect to the definition of accredited investor, and for other purposes.1.Short titleThis Act may be cited as the Accredited Investor Definition Review Act.2.Definition of accredited investorSection 2(a)(15) of the Securities Act of 1933 (15 U.S.C. 77b(a)(15)) is amended—(1)by redesignating subparagraphs (i) and (ii) as subparagraphs (A) and (B), respectively;(2)in subparagraph (A), as so redesignated, by striking adviser; or and inserting adviser;;(3)in subparagraph (B), as so redesignated, by striking the period at the end and inserting ; or; and(4)by adding at the end the following:(C)an individual holding such certifications, designations, or credentials as the Commission determines necessary or appropriate in the public interest or for the protection of investors, where such list of certifications, designations, or credentials shall be no less broad than those certifications, designations, or credentials described in the amendments made to section 230.501 of title 17, Code of Federal Regulations, by the final rule of the Commission titled Accredited Investor Definition (85 Fed. Reg. 64234; published October 9, 2020)..3.Periodic review of certifications, designations, and credentialsSection 413(b) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (15 U.S.C. 77b note) is amended by adding at the end the following:(3)Periodic review of certifications, designations, and credentialsNot later than 18 months after the date of the enactment of this paragraph and not less frequently than once every 5 years thereafter, the Commission shall—(A)review the list of certifications, designations, and credentials accepted with respect to meeting the requirements of the definition of accredited investor under section 2(a)(15) of the Securities Act of 1933 (15 U.S.C. 77b(a)(15)) and rules issued pursuant to such section;(B)add such certifications, designations, and credentials to such list as the Commission determines are substantially similar in measuring the financial sophistication, knowledge, and experience in financial matters of an individual to the certifications, designations, and credentials included on such list at the time of such review; and(C)adjust or modify such list as the Commission determines necessary or appropriate in the public interest or for the protection of investors..